Citation Nr: 1623951	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-30 602	)	
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a rating in excess of 40%, effective September 1, 2012, for residuals of adenocarcinoma of the prostate (originally characterized as entitlement to service connection for bladder pain and urinary frequency).


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran was granted service connection for prostate cancer in a January 2010 rating action, and assigned a 100 percent disability evaluation, effective from November 2009.  After completion of radiation treatment in January 2010, the RO proposed to reduce the disability evaluation to 40 percent in a July 2011 rating action.  The proposed reduction was put into effect by a May 2012 rating action, from September 1, 2012.  The Veteran filed a notice of disagreement (NOD) with that determination in January 2013.   

For reasons not clear, the RO construed a communication from the Veteran in August 2011 that described the consequences of his prostate cancer, as a claim for service connection for those residuals.  That was denied, since the Veteran was already service connected for prostate cancer.  The Veteran disagreed with that action, and the RO issued a statement of the case.  The Veteran then submitted a substantive appeal, and the matter was certified to the Board.  It is plain that this service connection matter, is more properly understood as a claim for increase.  The Board has re-characterized the issue as such, and this matter is further addressed in the Remand below.  

In a November 2012 rating decision, the RO denied the Veteran's claims of service connection for PTSD, depression, sleep apnea, ischemic heart disease, and hypertension.  The Veteran's notice of disagreement (NOD) with that determination was timely received in January 2013.  In October 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.  In April 2014, the RO issued a supplemental SOC (SSOC).

In May 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The Board's decision regarding the claims for service connection for PTSD, depression, sleep apnea, and ischemic heart disease are set forth below.  The claims for service connection for hypertension and an increased rating for adenocarcinoma of the prostate are addressed in the Remand following the Order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims decided in this decision have been accomplished.

2.  At no time during, or immediately prior to, the pendency of the claim has the Veteran had a diagnosis of PTSD.

3.  At no time during, or immediately prior to, the pendency of the claim has the Veteran had a diagnosis of depression. 

4.  The Veteran has a current diagnosis of sleep apnea; however, he did not have a diagnosis of sleep apnea in service and has testified that he did not exhibit symptoms of sleep apnea during his active duty service.   
  
5.  At no time during, or immediately prior to, the pendency of the claim has the Veteran had a diagnosis of ischemic heart disease.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  Depression was neither incurred in nor aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

3.  Sleep apnea was neither incurred in nor aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110,  5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  Ischemic heart disease was neither incurred in nor aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) sets out VA's duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters were sent to the Veteran in October 2011, prior to the initial unfavorable decision issued in November 2012, advising him of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing him an examination when necessary.  38 U.S.C.A. § 5103A; C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records (STRs) as well as post-service private and VA treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

VA obtained VA examinations in October 2011 and July 2012 for the Veteran's claims of service connection for PTSD, depression, and ischemic heart disease.  The Board finds that these examinations are fully adequate to decide these issues. 

Accordingly, the Board finds that the duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein have been met.  
Thus, the Board finds that VA has fully satisfied its duty to notify and assist the Veteran at every stage in this case.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Service Connection

PTSD, Depression and Ischemic Heart Disease

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding PTSD, depression and ischemic heart disease, there is no medical evidence of record indicating a diagnosis of these disabilities during the pendency of the Veteran's claim.  The Veteran is not shown to possess the type of medical expertise that would be necessary to competently diagnose a psychiatric disability, such as PTSD, or depression, or to diagnose ischemic heart disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, the Board finds that the Veteran does not have PTSD, depression or ischemic heart disease.

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consequently, the claims of entitlement to service connection for PTSD, depression and ischemic heart disease are denied. 

Sleep Apnea

Regarding the claim of service connection for sleep apnea, the Board notes that the Veteran received a diagnosis of sleep apnea in August 2011.  See Private Treatment Records, 4 (Aug. 19, 2011) (VBMS).  Thus, the Veteran satisfies the first element of service connection, the existence of a current disability.  Shedden, 381 F.3d at 1167.

The Veteran must now demonstrate an in-service incurrence or aggravation of a disease or injury as to produce sleep apnea.  Id.  The Veteran's service treatment records (STRs) made no mention of a sleep apnea diagnosis or symptoms related to the condition.  Lay statements provided by the Veteran have only suggested that he has a current diagnosis of sleep apnea and "requires the use of a C-PAP unit."  See Veteran Statement, 1 (Aug. 19, 2011) (VBMS).  Beyond filing a claim of entitlement to service connection for sleep apnea, the Veteran has not provided testimony or other evidence indicating an in-service incurrence of his disability.  In fact, the Veteran testified that he did not recall having "certain symptoms in service" of sleep apnea.  See Hearing Transcript, 13 (May 7, 2015) (VBMS).  

Based on these facts, the Board finds that the Veteran did not have an in-service incurrence or aggravation of sleep apnea, and therefore has not satisfied the second element of service connection.  Shedden, 381 F.3d at 1167.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).



ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.

Service connection for sleep apnea is denied.

Service connection for ischemic heart disease is denied.


REMAND

As indicated in the Introduction, the Board has re-characterized the issues of entitlement to service connection for bladder pain and urinary frequency as entitlement to an increased rating for adenocarcinoma of the prostate, currently evaluated as 40 percent disabling.  The Veteran filed a notice of disagreement (NOD) with the decision to assign a 40 percent rating in January 2013.  The SOC issued in October 2013 did not contemplate the increased rating claim, instead treating the matter as one of service connection.  The Veteran therefore needs to be issued an SOC with respect to the claim for increase.  Manlincon v. West, 12 Vet. App. 238 (1999).  Assuming the Veteran submits a timely substantive appeal, the issue should then be returned to the Board.  

Regarding the Veteran's claim of entitlement to service connection for hypertension, the Board again notes that the Veteran served in Vietnam and is, therefore, presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307.  The National Academy of Sciences (NAS) report titled "Veterans and Agent Orange: Update 2012" identified hypertension as having "Limited or Suggestive Evidence of an Association" with Agent Orange exposure.  See 79 Fed. Reg. 20308 (Apr. 11, 2014).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20309.  Although the association indicated is tenuous, the indication appears sufficient to trigger the requirements of 38 C.F.R. § 3.159, and the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension. 

The Veteran should also be given an opportunity to identify any outstanding records, to include those from any VA or non-VA healthcare provider who has treated him for his hypertension.  Thereafter, any identified records that have not already been associated with the claims file should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a SOC regarding the issue of entitlement to a rating in excess of 40%, effective September 1, 2012, for residuals of adenocarcinoma of the prostate.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for review as appropriate. 

2.  Ask the Veteran to identify any additional records of treatment he wishes VA to consider in connection with his service connection claim for hypertension.  The identified records should be sought. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed hypertension disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.

Specifically, the VA examiner should provide an opinion whether it is as least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed hypertension is related to his active service, including presumed exposure to herbicides in Vietnam.

In rendering this opinion, the examiner must consider and discuss the National Academy of Sciences (NAS) report titled Veterans and Agent Orange: Update 2012 identified hypertension as having "Limited or Suggestive Evidence of an Association" with Agent Orange exposure.  See 79 Fed. Reg. 20308 (Apr. 11, 2014), as well as any treatment records related to the Veteran's hypertension disability. 

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran with an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


